MONONGAHELA ALL CAP VALUE FUND (“the Fund”) Supplement dated October 6, 2014 to the Statement of Additional Information dated September 1, 2014 The chart entitled “Table 3-Commissions” located in the section “Appendix B- Miscellaneous Tables” of the Statement of Additional Information is hereby amended as follows: Period Ended Aggregate Brokerage Commissions ($) Paid Total Brokerage Commissions ($) Paid to Affiliate of Fund, Adviser or Distributor % of Brokerage Commissions Paid to Affiliate of Fund, Adviseror Distributor % of Transactions Executed by Affiliate of Fund, Adviser or Distributor April 30, 2014 $0 0% 0% For more information, please contact a Fund customer service representative toll free at (855) 392-9331 * * * PLEASE RETAIN FOR FUTURE REFERENCE.
